 


 HR 623 ENR: DHS Social Media Improvement Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 623 
 
AN ACT 
To amend the Homeland Security Act of 2002 to authorize the Department of Homeland Security to establish a social media working group, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the DHS Social Media Improvement Act of 2015. 2.Social media working group (a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following:

318.Social media working group
(a)EstablishmentThe Secretary shall establish within the Department a social media working group (in this section referred to as the Group). (b)PurposeIn order to enhance the dissemination of information through social media technologies between the Department and appropriate stakeholders and to improve use of social media technologies in support of preparedness, response, and recovery, the Group shall identify, and provide guidance and best practices to the emergency preparedness and response community on, the use of social media technologies before, during, and after a natural disaster or an act of terrorism or other man-made disaster.
(c)Membership
(1)In generalMembership of the Group shall be composed of a cross section of subject matter experts from Federal, State, local, tribal, territorial, and nongovernmental organization practitioners, including representatives from the following entities: (A)The Office of Public Affairs of the Department.
(B)The Office of the Chief Information Officer of the Department. (C)The Privacy Office of the Department.
(D)The Federal Emergency Management Agency. (E)The Office of Disability Integration and Coordination of the Federal Emergency Management Agency.
(F)The American Red Cross. (G)The Forest Service.
(H)The Centers for Disease Control and Prevention. (I)The United States Geological Survey.
(J)The National Oceanic and Atmospheric Administration. (2)Chairperson; co-chairperson (A)ChairpersonThe Secretary, or a designee of the Secretary, shall serve as the chairperson of the Group.
(B)Co-chairpersonThe chairperson shall designate, on a rotating basis, a representative from a State or local government who is a member of the Group to serve as the co-chairperson of the Group. (3)Additional membersThe chairperson shall appoint, on a rotating basis, qualified individuals to the Group. The total number of such additional members shall—
(A)be equal to or greater than the total number of regular members under paragraph (1); and (B)include—
(i)not fewer than 3 representatives from the private sector; and (ii)representatives from—
(I)State, local, tribal, and territorial entities, including from— (aa)law enforcement;
(bb)fire services; (cc)emergency management; and
(dd)public health entities; (II)universities and academia; and
(III)nonprofit disaster relief organizations. (4)Term limitsThe chairperson shall establish term limits for individuals appointed to the Group under paragraph (3).
(d)Consultation with non-membersTo the extent practicable, the Group shall work with entities in the public and private sectors to carry out subsection (b). (e)Meetings (1)Initial meetingNot later than 90 days after the date of enactment of this section, the Group shall hold its initial meeting.
(2)Subsequent meetingsAfter the initial meeting under paragraph (1), the Group shall meet— (A)at the call of the chairperson; and
(B)not less frequently than twice each year. (3)Virtual meetingsEach meeting of the Group may be held virtually.
(f)ReportsDuring each year in which the Group meets, the Group shall submit to the appropriate congressional committees a report that includes the following: (1)A review and analysis of current and emerging social media technologies being used to support preparedness and response activities related to natural disasters and acts of terrorism and other man-made disasters.
(2)A review of best practices and lessons learned on the use of social media technologies during the response to natural disasters and acts of terrorism and other man-made disasters that occurred during the period covered by the report at issue. (3)Recommendations to improve the Department’s use of social media technologies for emergency management purposes.
(4)Recommendations to improve public awareness of the type of information disseminated through social media technologies, and how to access such information, during a natural disaster or an act of terrorism or other man-made disaster. (5)A review of available training for Federal, State, local, tribal, and territorial officials on the use of social media technologies in response to a natural disaster or an act of terrorism or other man-made disaster.
(6)A review of coordination efforts with the private sector to discuss and resolve legal, operational, technical, privacy, and security concerns. (g)Duration of Group (1)In generalThe Group shall terminate on the date that is 5 years after the date of enactment of this section unless the chairperson renews the Group for a successive 5-year period, prior to the date on which the Group would otherwise terminate, by submitting to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a certification that the continued existence of the Group is necessary to fulfill the purpose described in subsection (b).
(2)Continued renewalThe chairperson may continue to renew the Group for successive 5-year periods by submitting a certification in accordance with paragraph (1) prior to the date on which the Group would otherwise terminate.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 317 the following:


Sec. 318. Social media working group.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
